Order entered April 12, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01338-CV

               COPELAND CONCRETE CONTRACTORS, INC., Appellant

                                                V.

               SPECIALTY SOLUTIONS CONSTRUCTION, LLC, Appellee

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 11-06619

                                            ORDER
       We GRANT appellee’s unopposed second motion for an extension of time to file a brief.

Appellee shall file its brief on or before May 28, 2013.


                                                       /s/   DAVID LEWIS
                                                             JUSTICE